Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest the method claims as recited in independent claims 154 and 165 of the instant invention listed inter alia a method for performing an endoscopy, comprising: advancing an endoscope through an intestine, the endoscope comprising a viewing portion positioned at a distal end and a balloon mounted at the distal end of the endoscope, the balloon mounted entirely and completely rearwardly of the viewing portion and configured for generally circumferential slidable frictional engagement with an interior wall of the intestine, wherein the balloon extends radially outward from the endoscope; automatically inflating the balloon to a predetermined anchoring pressure range via a controller upon a user selection of the predetermined anchoring pressure range; automatically deflating or inflating the balloon to a pressure value within a predetermined slidable frictional engagement pressure range via the controller upon a user selection of the predetermined slidable frictional engagement pressure range, the predetermined slidable frictional engagement pressure range being lower than a pressure value within an anchoring pressure range of the balloon; and retracting the endoscope through the intestine while maintaining the balloon pressure within the predetermined slidable frictional engagement pressure range such that during retraction of the endoscope through the intestine, natural folds within the intestine are unfolded by engagement of the balloon with the interior wall of 
The prior art fails to teach or disclose a method for performing endoscopy comprising a balloon and balloon inflation controller wherein user-activated inputs allow a user to selectively inflate the balloon to an anchoring pressure or a slidable frictional engagement pressure.   Uchimura et al. (EP 1726248) disclose a balloon endoscopy system for insertion into a patient’s digestive tract, but are silent with respect to a balloon inflation system to control inflation to a slidable frictional engagement pressure.   Rather, the balloon is inserted via anchoring the balloon within the intestine and no teaching is provided with respect to sliding the balloon in a proximal direction.   Nakao (US 2004/0210116) teaches of balloon endoscopy system wherein the device is configured for sliding engagement with the colon of a patient to enable stretching and expansion of the colon walls, to reduce tissue folds and enhance viewing.  However, the device is configured to be anchored within the colon, nor does the balloon inflation subsystem comprises inputs to provide anchoring pressures to the endoscopic balloon.   Although many of the claim limitations are known in the art singly, none of the prior art of record explicitly teach or fairly suggest the combination of elements recited in claim 1.  As such any combination of the prior art of record, made to meet the current limitations of an endoscopy system comprising a balloon and balloon inflation subsystem wherein the subsystem control balloon inflation to both an anchoring pressure or a slidable frictional engagement pressure as desired, would only be done so with impermissible hindsight.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
9/16/2021